Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teaches systems and methods that can provide multi-use internet-wide trusted persona validation, micro-segment targeted ads and offers, and real time, location based, channel integrated ads and offers. A process for validating and leveraging multiple persona elements can be provided that has application across many different online interactions. For and enrolment process, users can select and provide information to validate. New users are prompted to provide basic personal information, both new and existing users can optionally select further persona elements of varying levels of granularity to validate, and then provide further persona information as necessary or appropriate. Landis et al., (U.S. Patent Application Pub. number 2011/0106610) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method, an apparatus, and a computer program product for verifying a verified persona wherein a verification query comprises information specifying a verified persona, wherein an identify of an individual associated with the verified persona is anonymous to a  second provider, and wherein the verification query comprises login information of the verified persona associated with the second computer, confirming that the verified persona is valid based at least in part on the verification query, and providing a verification response to the second computer, the verification response indicates whether the verified persona is valid, while keeping the identity of the individual associated with the verified persona anonymous to at least the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on 
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114